Citation Nr: 0923446	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating for chronic 
diarrhea, rated as zero percent disabling from November 3, 
2006.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 2001 to 
October 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the chronic diarrhea rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating, the Board has 
characterized that issue as set forth on the title page.

(The issues of service connection for pes planus and a sinus 
disability are addressed in the remand that follows the 
decision below.)


FINDING OF FACT

The Veteran's chronic diarrhea is likely evidenced by 
frequent episodes of bowel disturbance with abdominal 
distress, resulting in no worse than moderate disability.





CONCLUSION OF LAW

The criteria for an initial 10 percent rating for chronic 
diarrhea have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.114, Diagnostic Code 7319 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2006 and September 2007, before the AOJ's initial 
adjudication of the claims.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notifications included the criteria 
for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured an examination in furtherance of his 
chronic diarrhea claim.  VA has no duty to inform or assist 
that was unmet.

A VA opinion with respect to the rating question issue on 
appeal was obtained in October 2007.  38 U.S.C.A. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examination obtained in this case is 
adequate for rating purposes, as it is predicated on a full 
reading of the Veteran's medical records.  It considers all 
of the pertinent evidence of record, to include the Veteran's 
post-service treatment records and the statements of the 
appellant, and provides the medical information necessary to 
apply the appropriate rating criteria.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
rating question issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran contends that his chronic diarrhea is more 
disabling than the zero percent rating he is receiving.  He 
contends that he has frequent bowel disturbances with 
abdominal distress and bowel movements between five and eight 
times per day.  

The Veteran was afforded a VA examination in October 2007.  
He reported that he had problems with up to five to six 
stools per day.  His stools were reported to be loose to 
watery, with no blood.  Alcohol use was reported on weekends.  
He reported occasional abdominal pain.  He had no weight 
loss.  He had no incapacitation with the diarrhea.  At the 
time of the examination, he had no stomach or upper 
gastrointestinal (UGI) complaints.  The course since onset 
was reported to be unremitting unless he took medication.  
There were no periods of incapacitation due to stomach or 
duodenal disease.  There were no episodes of abdominal colic, 
nausea or vomiting, and abdominal distention.  There was no 
gnawing or burning pain.  There were no episodes of 
hematemesis or melena.  His diarrhea was reported to be 
persistent.  The Veteran's chronic diarrhea was reported to 
have a mild effect on chores, shopping, exercise, sports, 
recreation, traveling, and feeding; no effect on bathing, 
dressing, and grooming; and severe effect on toileting.  
Physical examination revealed normal bowel sounds, no organ 
enlargement, and no masses or gross blood.  There was no 
abdominal tenderness.  The Veteran was not employed as he was 
a student.  

Of record are VA treatment records dated from November 2005 
to February 2008.  The records show that the Veteran has 
abdominal cramping, diarrhea, and loose stools.  His bowel 
movements ranged from four per day to five to six per day.  
The records show that he was advised to change his diet and 
limit his alcohol consumption.  The most recent record dated 
in February 2008 showed that the Veteran reported that he 
continued to have diarrhea all the time unless he took 
medication.  He typically had six to seven bowel movements 
per day.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  When a specific 
disability is not listed in the rating schedule, rating is 
done by analogy to a closely related disease or injury in the 
Rating Schedule in which not only the functions affected, but 
the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2008).  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's chronic 
diarrhea as a claim for a higher evaluation of the original 
award, effective from November 3, 2006, the date of award of 
service connection.

The Veteran's chronic diarrhea has been rated by analogy to 
Diagnostic Code 7319, irritable colon syndrome (spastic 
colitis, mucous colitis, etc.).  Under Diagnostic Code 7319, 
a non-compensable (zero percent) rating is for application 
when there is mild disability--disturbance of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
rating is for application when there is moderate disability--
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating is for application when there 
is severe disability--diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114 (2008).  

Here, the evidence suggests that the Veteran's chronic 
diarrhea more closely approximates the criteria required for 
a 10 percent rating.  38 C.F.R. § 4.7.  At the VA 
examination, the Veteran reported occasional abdominal pain, 
no weight loss, and no incapacitation.  He had no stomach or 
UGI complaints.  He nevertheless had persistent diarrhea.  
His VA treatment records show bowel movements that ranged 
between four times per day and five to six times per day.  
The frequency of the Veteran's diarrhea suggests that the 
disability more closely approximates the criteria for a 
compensable 10 percent rating.  The evidence indicates that 
the Veteran's chronic diarrhea likely includes frequent 
episodes of bowel disturbance with abdominal distress.  
Although it appears that his abdominal distress may occur 
only occasionally, the Board finds that, with application of 
38 C.F.R. § 4.7, the 10 percent rating is warranted.

However, the Board finds that a 30 percent rating is not 
warranted at any time during the pendency of the appeal.  
While the Veteran does have diarrhea as required for a 30 
percent rating, the evidence does not show that his 
disability results in more or less constant abdominal 
distress.  In this regard, the Board notes that the VA 
examination shows that the Veteran's diarrhea has not been 
incapacitating, and with the exception of toileting, has not 
been reported to have more than a mild effect on his daily 
activities.  The Board acknowledges that at the VA 
examination, the Veteran reported that his diarrhea was 
unremitting unless he took medication.  However, as discussed 
above, the evidence does not show that his disability is 
severe with more or less constant abdominal distress.  Thus, 
a 10 percent rating is warranted from the date of service 
connection, but a 30 percent rating is not.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the chronic 
diarrhea has resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  The 
Board notes that the Veteran is not employed because he is a 
student; there is no suggestion that diarrhea causes the 
unemployment.  It is nevertheless undisputed that the 
Veteran's chronic diarrhea has an effect on employability, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the very problems 
reported by the Veteran are specifically contemplated by the 
criteria discussed above, including his problems with 
frequency of bowel disturbance.  38 C.F.R. § 4.10.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.




ORDER

Entitlement to a 10 percent rating for chronic diarrhea 
effective from November 3, 2006, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  


REMAND

The Board finds that further development is needed before a 
decision can be reached on the merits of the Veteran's claims 
of service connection for pes planus and a sinus disability.

The Veteran contends that he has flat feet and that his 
military service aggravated that condition.  He also contends 
that he has a sinus disability that is related to his 
service.  He contends that he was treated in service for 
sinus problems, that he presently coughs up blood, his 
sinuses often dry out, and he has nose bleeds about once a 
month.  His STRs are of record and show no complaints of, or 
treatment for, flat feet or any sinus condition.

A VA general medical examination dated in November 2005 shows 
that the Veteran reported no sinus problems, or left or right 
foot symptoms.  He used no assistive aids for walking.  His 
gait was normal with no impact.  Sinus examination was 
normal.  He had normal feet.  His ear and nose examination 
was completely benign aside from problems noted with his 
tonsils.

None of the Veteran's post-service medical records show any 
complaints of, or treatment for, flat feet or a sinus 
condition.  Nevertheless, the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge, such as his feet being flat and having 
symptoms of the upper respiratory or sinus area.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Nothing in the currently available 
record indicates that the Veteran's statements are not 
credible.

The Veteran has not been afforded VA examinations with 
regards to his service-connection claims of pes planus and a 
sinus disability.  Because the Veteran is competent to 
testify that his feet are flat and that he has sinus 
problems, the Board finds that VA examinations are necessary 
to determine if he has pes planus or a sinus disability that 
was either incurred in or aggravated by his military service.  

Additionally, the Board notes that while none of the 
Veteran's post-service medical records includes any diagnosis 
of pes planus or a sinus disability, the adjudication of his 
claims does not end because of an absence of a diagnosis that 
is different from his lay hypotheses about his claim.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The fact that 
the Veteran might be wrong about the nature of his conditions 
does not relieve VA of its duty to properly adjudicate the 
Veteran's claims.  Id.  As such, the Board finds that 
properly adjudicating the Veteran's pes planus and sinus 
disability claims includes scheduling the Veteran for VA 
examinations to determine whether he has pes planus and a 
sinus condition; and in regard to his sinus claim, whether 
his symptoms of sinus dryness, nose bleeds, and coughing up 
blood are attributable to a sinus disability or another 
disability.  For each disability diagnosed, the examiner 
should opine as to whether it is related to his military 
service.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to determine whether he 
has pes planus, and if he does, to 
provide an opinion as to the medical 
probabilities that his pes planus either 
began or worsened during his military 
service.  All necessary tests should be 
conducted.  The examiner is requested to, 
among other things, obtain a detailed 
history of the Veteran's symptoms as 
observed by him and others since service, 
review the record, and provide an opinion 
as to whether any current pes planus is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) related to his military service, 
including whether it worsened during 
service.  The examiner should review the 
claims file, including a copy of this 
remand.  

The Veteran should also be scheduled for 
a VA examination to determine whether his 
complaints of sinus dryness, nose bleeds, 
and coughing up blood are the result of a 
sinus disability, or another disability.  
The examiner is requested to, among other 
things, obtain a detailed history of the 
Veteran's symptoms as observed by him and 
others since service, review the record, 
and provide an opinion as to whether any 
diagnosed disability is more likely than 
not, at least as likely as not, or less 
likely than not related to his military 
service.  The Veteran's claims folder, 
including a copy of this remand, should 
be provided to the examiner.

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The AOJ should ensure 
that the examination reports comply with 
this remand and the questions presented.  
If any report is insufficient, such as if 
an examiner says he/she can not provide 
an opinion without resort to speculation, 
it should be returned to the examiner for 
corrective action.  (Every forensic 
opinion requires a certain level of 
conjecture based on the facts of the 
particular case.)

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issues remaining 
on appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


